DROWN, District Judge.
The question is, are the bottle, the cork and the tin foil “materials” “used in the manufacture” of the “article” exported? The article is labeled “Imperial Beer Brewed Specially for Export- — Gold Label,” etc. Mere cases or coverings are not deemed a part of the “article exported,” and do not enter into its “manufacture.” Notwithstanding the evidence as to steaming, I think on full consideration that the “article” is essentially the beer, without reference to the bottle; that the bottle is not 'a material part of the identity of the beer or of its quality or marketable identity as beer, but only a convenient case for offering it to the public in a specific recognizable form, which serves no other essential use. As such I think the bottles, corks, etc., are not entitled to a drawback under the act of October 1, 1890. Wheeler v. U. S. (D. C.) 75 Fed. 654.
Judgment for defendant.